  Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 1 of 34 PageID #:7995




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

UNITED STATES OF AMERICA
                                           No. 18 CR 35
              v.

JAMES VORLEY and                           Judge John J. Tharp, Jr.
CEDRIC CHANU,

       Defendants.


              UNITED STATES’ SENTENCING MEMORANDUM

      The defendants, James Vorley and Cedric Chanu, manipulated one of the

world’s most important financial markets and defrauded other market participants

for years. To boost their own trading profits and minimize their losses, they flooded

the gold and silver futures exchange with billions of dollars of false orders. Their

intent was to deceive other traders about the existence of genuine supply and

demand, and push market prices in whatever direction benefited the defendants and

their employer, Deutsche Bank. Their conduct was both deliberate and persistent,

repeated thousands of times over five years.

      On September 25, 2020, after a two-week trial, a jury convicted the defendants

of several counts each of wire fraud affecting a financial institution. The jury also

acquitted the defendants on several counts, including a conspiracy charge. The

evidence at trial revealed the brazenness of the defendants’ criminal scheme in the

way they discussed manipulating the public commodities markets, never believing

they would be apprehended and held to account. The evidence also illustrated the
     Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 2 of 34 PageID #:7996




sophistication of their scheme in coordinating illicit trading between conspirators on

different continents and exploiting their counterparties’ automated trading systems.

As the United States’ trial evidence and post-trial submissions have highlighted, the

defendants’ scheme undermined the public’s confidence in the integrity of the

financial markets, distorted market participants’ view of supply and demand, and

caused over one million dollars of loss to identifiable victims in the gold and silver

futures markets. As such, and considering, in particular, the seriousness of the

offense and the need to promote general deterrence, the United States respectfully

submits that a significant term of imprisonment is both appropriate and necessary in

this case. That said, because there is little apparent need for specific deterrence and

to avoid unwarranted sentence disparities, the United States believes that a sentence

at the lower end of the applicable Sentencing Guidelines range is sufficient.

I.       Background

         The defendants’ criminal scheme was laid bare at trial and detailed in the

United States’ post-trial briefing. In particular, the United States incorporates by

reference the factual summary included in its opposition to the defendants’ motion

under Federal Rule of Criminal Procedure 29. See Opp’n to Defs.’ Mots. for J. of

Acquittal (Doc. No. 363).

         In addition, although the jury acquitted on the conspiracy charge and some of

the substantive counts of wire fraud affecting a financial institution, the United

States respectfully submits that all of the relevant conduct was proved at trial by a

preponderance of the evidence, and thus even the conduct of which the defendants
                                       2
  Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 3 of 34 PageID #:7997




were acquitted should inform the Court’s sentencing decision. See United States v.

Shamah, 624 F.3d 449, 459–60 (7th Cir. 2010) (“A sentencing court may consider

conduct of which a defendant has been acquitted, as long as that conduct is proved by

a preponderance of the evidence.”); see also United States v. Mesa, No. 19-2243 (7th

Cir. Dec. 23, 2020) (wire fraud case). On this and other salient points, the United

States respectfully disagrees with the Presentence Report (“PSR”), which overlooks

and minimizes the substantial evidence introduced by the United States during and

after trial regarding the scope of the defendants’ scheme and the extent of the

associated losses. 1

II.    Scope of Criminal Conduct and Loss Calculation

       A.      Scope of Relevant Conduct

       The most consequential dispute for sentencing relates to the scope of the

defendants’ criminal conduct and the associated loss calculation. As to the scope, the

defendants’ co-conspirator, David Liew, testified during trial that spoofing at

Deutsche Bank was “very commonplace. It happened very often.” Tr. at 744. 2 And


       1 All references herein are to Mr. Vorley’s PSR. However, the recommendations in Mr.
Chanu’s PSR are substantially the same. Thus, the United States’ arguments are applicable to both
defendants.

       2    The PSR reflects the defendants’ argument that “Liew’s testimony demonstrates that
spoofing at Deutsche bank was performed openly in the presence of supervisors and compliance officers
and was not interdicted.” PSR ¶ 21. That is true but hardly negates either that spoofing was
widespread or that it was wrongful. As Mr. Liew explained, the fact that more senior traders—like
Mr. Vorley and Mr. Chanu—were spoofing gave him confidence that he would not get in trouble,
notwithstanding that the conduct was “deceptive and wrong.” Tr. at 673-75. And although spoofing
was commonplace at Deutsche Bank, it was difficult for compliance officers to detect, so Mr. Liew was
not concerned about getting caught. See id. That testimony comports with the testimony of John
Scheerer that “someone could violate the rules in a pretty sneaky way and CME wouldn’t be able to
detect it.” Id. at 416.
                                                 3
  Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 4 of 34 PageID #:7998




the defendants’ own chats confirm the frequency with which they spoofed. References

to “classic” examples of spoofing, Gov’t Ex. (“GX”) 20, and even casual allusions to

spoofing as “helping” (with no apparent need for elaboration between in-the-know co-

conspirators), GX 38, show how routine the practice was for the defendants. As

corroboration, the trial testimony of the United States’ expert witness, Professor

Kumar Venkataraman, revealed a consistent pattern of unlawful trading activity

spanning tens of thousands of fraudulent orders across nearly five years, see Tr. 1473-

84; see also GX 75, as the Court observed in denying the defendants’ post-trial

motions:

      Both the defendants’ trading data, itself, and Professor Venkataraman’s
      analyses of that data established that the defendants repeatedly and
      successfully traded according to the same pattern—a primary iceberg on
      one side of the market, and a group of large, visible orders on the
      opposite side that were quickly cancelled once the iceberg was filled—
      throughout the charged period. From August 2009 through July 2013,
      Vorley placed 1,616 groups of ten-lot orders opposite iceberg orders, and
      Chanu placed 1,191 groups of ten-lot order opposite icebergs. GX 75; Tr.
      1475:14-25 (Vorley, nearly 14,103 10-lot orders total); Tr. 1478:25-
      1480:3 (Chanu, nearly 19,000 10-lot orders total). The differences in
      median duration and fill ratio between the defendants’ iceberg and
      opposite-side visible orders were stark: Vorley’s icebergs had a 60% fill
      ratio and median duration of 51.78 seconds, versus a 1.8% fill ratio and
      median duration of 1.29 seconds for the groups of 10-lot visible orders;
      Chanu’s icebergs had a 57.9% fill ratio and median duration of 74.68
      seconds, versus a 0.4% fill ratio and median duration of 2.99 seconds for
      his groups of 10-lot orders. GX 75.

United States v. Vorley, No. 18 CR 00035, 2021 WL 1057903, at *10 (N.D. Ill. Mar.

18, 2021); see also id. at *12 (“The jurors could . . . infer intent to defraud from the

defendants’ reliance on an otherwise economically unsound trading strategy for


                                           4
  Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 5 of 34 PageID #:7999




roughly five years across thousands of trades.”).

        Against this backdrop, the United States respectfully submits that the Court

should adopt Professor Venkataraman’s post-trial analysis regarding the scope of

relevant conduct. See Ex. A. Consistent with his trial testimony, Professor

Venkataraman’s post-trial analysis “identified approximately 5,900 Spoofing

Sequences, comprising over 42,000 individual Spoof Orders [as defined in Professor

Venkataraman’s declaration] whose aggregate notional value at placement equals

approximately $74.5 billion.” Id. at 6. 3 Within this vast universe of illicit activity, Mr.

Vorley had the greater number of solo spoofing episodes (2,914 as compared to Mr.

Chanu’s 2,239), whereas Mr. Chanu had considerably more individual spoof orders

(19,850, as compared to 15,131 for Mr. Vorley).                   4   But both individually and

collectively, the defendants knowingly and intentionally engaged in thousands of

separate criminal acts.

        The defendants’ arguments to the contrary, as reflected in the PSR, fall short.

First, the defendants contend that the United States’ relevant conduct analysis

“clashes with the jury’s verdict,” PSR ¶ 27, because the jury acquitted on certain

counts that “involved the government’s purported signature of ‘spoofing’ – i.e., quickly


        3 A small percentage—280 episodes, comprising 3,449 Spoof Orders—involved solo spoofing by
Mr. Liew. The remainder of these episodes involved either solo spoofing by Mr. Vorley or Mr. Chanu,
or coordinated spoofing involving one or both of the defendants.

        4 As described in Professor Venkataraman’s declaration, the United States instructed him to
exclude certain types of spoofing episodes for purposes of his post-trial analysis, and to include in his
analysis both (1) single, large spoof orders, and (2) layered, or grouped, 10-contract spoof orders,
whereas his trial testimony focused on the latter. See, e.g., GX 75. That is why the numbers reflected
in his declaration differ somewhat from his trial testimony.
                                                   5
  Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 6 of 34 PageID #:8000




cancelled large visible orders placed opposite iceberg orders,” id. ¶ 28. But this

argument fails to account for the different standards of proof applicable at trial and

at sentencing: that the jury was not unanimously convinced beyond a reasonable

doubt that certain trading sequences were fraudulent says nothing about whether

the United States has proven the defendants’ relevant conduct by a preponderance of

the evidence, which it emphatically has. See Vorley, 2021 WL 1057903, at *27

(referring to the “convincing evidence of the defendants’ guilt,” including “Professor

Venkataraman’s analysis of the defendants’ trading during the charged episodes and

across several years of trading”).

      Second, the defendants make far too much of the United States’ pre-trial

statement that its initial episode identification criteria were “both under- and over-

inclusive.” PSR ¶ 29. The United States did not rely on those criteria at trial. Nor did

Professor Venkataraman employ them in his post-trial analysis. In short, the

prosecution team’s view of criteria that were never at issue in this case has no bearing

on the use of different criteria to define the scope of relevant conduct.

      Third, the defendants’ rehash their argument—already rejected by the jury

and the Court—that their visible orders looked the same whether or not they had

icebergs on the opposite-side of the market. See id. ¶¶ 31-32. As the Court has

explained, this argument misses the mark:

      It mischaracterizes the scheme by ignoring the probative import of the
      iceberg orders, which as alleged and argued by the government, were an
      integral part of the scheme. The government’s theory was not that all
      large visible orders were fraudulent; it was that the defendants’ scheme

                                           6
  Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 7 of 34 PageID #:8001




      involved the placement of large visible orders on the opposite side of the
      market from open iceberg orders that were priced above (for offers) or
      below (for bids) the prevailing market price. There was ample evidence
      from which the jury could conclude that transactions that fit that
      pattern were part of a scheme to defraud rather than the product of
      ‘coincidence.’ That the defendants frequently placed and canceled visible
      orders when they did not have open iceberg orders pending on the
      opposite side of the market says nothing about their intent when placing
      and canceling such orders while trying to fill open iceberg orders at
      better prices than the market was offering

Vorley, 2021 WL 1057903, at *16. To be clear, the United States’ relevant conduct

analysis does not include large or grouped visible orders without an opposite-side

iceberg, but there is ample evidence that these orders were not intended to trade. The

defendants have pointed out that these orders were placed and canceled rapidly and

exhibited extraordinarily low fill ratios, and as Professor Venkataraman has noted,

a “persistent strategy of sending in an order and cancelling it immediately upon

submission is just not economically rational” or “consistent with the strategy where

the trader is trying to get the orders filled.” Tr. 1406. Moreover, one of the trading

sequences included in Professor Venkataraman’s declaration, see Ex. A at 26,

supports the conclusion that the defendants sometimes placed spoof orders to test the

market’s reaction and, if the market responded, they placed an iceberg order on the

opposite side.

      Fourth, relying on United States v. Chube II, 538 F.3d 693 (7th Cir. 2008), the

defendants assert that the United States must present particularized evidence as to

each sequence it proposed to include in the relevant conduct. See PSR ¶ 34. But the

defect in Chube was that the district court’s relevant conduct determination was

                                          7
  Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 8 of 34 PageID #:8002




based on evidence that lacked precision. See 538 F.3d at 704 (“[S]tating that

‘[n]umerous files’ contained evidence suggesting illicit prescribing is not sufficient to

sweep every pill in all 98 files into the relevant conduct calculation.”). That issue is

not present here. The parameters of the United States’ relevant conduct analysis are

well-defined, precise, supported by the trial evidence, and consistent with industry

standards. See CFTC v. Oystacher, No. 15-CV-9196, 2016 WL 3693429, at *20 (N.D.

Ill. July 12, 2016) (describing findings of NYMEX and COMEX Panels: “In

determining that the non-iceberg orders were entered without the requisite intent to

be traded, the Panel considered numerous factors, including the significant

imbalance created by [the defendant’s] 50-lot non-iceberg orders, the percentage of

large orders cancelled, and the exposure time of the cancelled orders.”); see also

United States v. Coscia, 866 F.3d 782, 796 (7th Cir. 2017) (citing the relative

durations and fill ratios of the defendant’s “large” and “small” orders as evidence that

the large orders were spoofs).

      In sum, the United States has met its burden of proving relevant conduct by a

preponderance of the evidence, and the defendants have failed entirely to rebut that

evidence. As such, there is more than a sufficient basis for the Court to adopt

Professor Venkataraman’s submission as to the scope of the relevant conduct.




                                           8
  Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 9 of 34 PageID #:8003




      B.     Loss Calculation

      Having defined the extent of the defendants’ criminal conduct, Professor

Venkataraman set out to “calculate the amount of loss suffered by other market

participants as a result of the Defendants’ spoofing activity.” Ex. A at 3. The

foundation of Professor Venkataraman’s approach is consistent with the Seventh

Circuit’s observation in Coscia that “any trade executed in Mr. Coscia’s artificial

market involved a transaction at a skewed price—i.e., any party trading on the

opposite side of the market from his small orders necessarily lost money.” 866 F.3d

at 801 & n.84. But whereas the United States took the position in Coscia that loss

was not reasonably calculable, see id. at 801 (“the hours of labor required to collect,

collate, and analyze the relevant trading logs would have imposed an insurmountable

logistical burden on the prosecution”), the United States did devote the necessary

resources to calculating loss with precision in this case.

      To do that, Professor Venkataraman first identified all market transactions

that occurred while the defendants’ spoof orders were active. See Ex. A at 10. His

objective was “to identify losses incurred by market participants who bought while

the Defendants’ Spoof Orders to buy were active (which increased the perception of

buying interest) and participants who sold while Defendants’ Spoof Orders to sell

were active (which increased the perception of selling interest).” Id. To calculate these

losses, Professor Venkataraman compared the prices at which other market

participants actually traded while the defendants’ spoof orders were in the market,

to the prices “at which they would have been able to trade in the absence of the
                                       9
 Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 10 of 34 PageID #:8004




Defendants’ Spoof Orders,” which Professor Venkataraman calls the “But-For Trade

Prices.” Id. at 11. As he explains in his declaration, “[t]he best available indicators of

But-For Trade Prices are the last observed bid and ask prices immediately before the

placement of the first Spoof Order in each Spoofing Sequence. The But-For Trade

Price is therefore the last observed best bid price for buy-side Spoof Orders and the

last observed best ask price for sell-side Spoof Orders.” Id.

      Professor Venkataraman’s methodology thus allowed him to measure the

concrete effects of the defendants’ unlawful activity:

             For each transaction that occurred while a Spoof Order was
      active, I calculate the difference between the price at which the
      execution actually occurred (“Actual Trade Price”) and the
      corresponding But-For Trade Price. This price difference is a measure of
      the additional mark-up, or the higher cost (or potentially, benefit) of
      trading for market participants on the Spoof Order side of the
      transaction while the Spoof Orders were active. Specifically, when the
      Actual Trade Price is “worse” (i.e., higher for buyers and lower for
      sellers) than the But-For Trade Price, the participants incurred a higher
      cost relative to the state of the market before the Spoof Order was
      placed. Conversely, when the Actual Trade Price is “better” (i.e., lower
      for buyers and higher for sellers) than the But-For Trade Price, the
      participants recognized a benefit. To arrive at the “Unadjusted Market
      Loss” associated with an individual transaction, I multiply the price
      differential by the transacted quantity. I aggregate this measure across
      all transactions executed by market participants while Spoof Orders are
      active to arrive at a total Unadjusted Market Loss estimate across all
      Spoofing Sequences.

Id. at 12. Applying this methodology, Professor Venkataraman concluded that “the

total Unadjusted Market Loss for market participants on the Spoof Order side based

on all transactions observed while the Spoof Orders are active is over $1.4 million.

These market participants include 3,741 unique traders trading through 322 unique

                                           10
 Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 11 of 34 PageID #:8005




firms.” Id. at 14.

       From there, and to gain additional confidence in his results and account for the

potential impact of external factors, Professor Venkataraman modeled two

approaches to “account for the fact that some participants may have been willing to

increase/decrease their order’s limit price or cross the bid-ask spread to trade at a

worse price even in the absence of Spoof Orders.” Id. at 15. In brief, the first approach

compares “the observed cost of trading while the Defendants’ Spoof Orders were

active to the observed ‘but-for’ cost of trading during a period of equal length

immediately before the spoof orders were placed.” Id. at 4; see also id. at 16. This

approach provides an “estimate of the ‘normal’ cost of trading of market participants

around the time of a Spoofing Sequence, absent the placement of the Spoof Orders,”

and Professor Venkataraman consequently “discount[s] the total Unadjusted Market

Loss of the Spoofing Sequences by deducting the total But-For cost of trading during

the control period to obtain an Adjusted Market Loss estimate.” Id. at 16. This

approach results in a total “Adjusted Market Loss” of $1,205,588. Id. at 20.

       The second approach compares “the rate at which market participants on the

same side as the Defendants’ spoof orders crossed the bid-ask spread while the Spoof

Orders were active to the rate immediately before the spoof orders were placed. The

change in the rate of spread-crossing indicates the impact of the spoofing pressure on

the trading activities of other market participants.” Id. at 4; see also id. at 20-21. As




                                           11
 Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 12 of 34 PageID #:8006




Professor Venkataraman explains in his declaration:

      Market participants incur trading costs primarily when they cross the
      bid-ask spread to trade. For example, a market participant who intends
      to buy gold futures contracts could place a resting limit order at the best
      bid. By crossing the spread to trade at the best ask, which is at a higher
      price, this market participant incurs a cost. As explained earlier,
      spoofing, and the misleading appearance of supply/demand it
      introduces, can induce market participants to cross the spread and incur
      the associated costs.

Id. at 20. To measure the impact of the defendants’ Spoof Orders using this approach,

Professor Venkataraman “calculate[d] the spread crossing rate for the five seconds

immediately preceding the placement of the Spoof Orders and for the duration of the

Spoof Orders across all Spoofing Sequences,” and concluded that, “compared to the

five seconds before the placement of the Spoof Orders, the rate of spread-crossing for

orders on the Spoof Order side sharply increases in the first five seconds after the

Spoof Orders are placed and remains elevated for the duration of the Spoof Orders,”

id. at 21, which he attributes to the defendants’ placement of the spoof orders, see id.

at 22. By discounting the Unadjusted Market Loss to account for the “normal rate of

spread crossing” absent the spoof orders, Professor Venkataraman “arrive[s] at a

measure of the Alternative Adjusted Market Loss,” id., which he calculates as

$1,135,974, id. at 23.

      As summarized in the table below, both approaches produce similar results,

with total actual losses to identifiable market participants of approximately $1.1

million to $1.2 million:



                                          12
 Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 13 of 34 PageID #:8007




                                                 Adjusted Market
                                                  Loss (with But-    Alternative
   Spoofing Sequence         Unadjusted             For Cost of       Adjusted
       Category              Market Loss             Trading)        Market Loss
        Vorley Solo             $685,880               $586,401           $540,543
        Chanu Solo              $503,920               $382,260           $397,140
       Vorley/Chanu             $203,350               $198,899           $160,261
            Liew                  $48,255               $38,028            $38,030
           Total              $1,441,405             $1,205,588         $1,135,974

      The United States respectfully submits that this calculation provides the

Court, at a minimum, with a “reasonable estimate of the loss.” U.S.S.G. § 2B1.1 cmt.

n.3(c); see also United States v. Natour, 700 F.3d 962, 976 (7th Cir. 2012) (“The district

court’s loss calculation . . . need only be a reasonable estimate of the loss.” (quotation

marks omitted)). Professor Venkataraman’s episode identification methodology is

fully consistent with the trial evidence, and his loss calculation is amply documented,

grounded in methodology that is common in the field of economics, see Ex. A at 15,

comports with the Seventh Circuit’s view of market loss in Coscia, see 866 F.3d at 801

& n.84, and logically accounts for external factors and variables that could impact the

results. If anything, Professor Venkataraman’s approach is conservative and, as he

explains, “likely understate[s] market harm for several reasons.” Id. at 24. For

instance, he only calculated losses to other market participants while the defendants’

spoof orders were active in the market and “did not attempt to capture the potential

lingering effect of the Spoof Orders after they are canceled, when market participants

may still be responding to the pressure created by the Spoof Orders.” Id. at 24-25.

                                            13
  Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 14 of 34 PageID #:8008




Professor Venkataraman also was instructed to exclude from his analysis potential

spoof orders that did not have a concurrent order on the opposite side of the market,

see id. at 25-26, as well as instances of coordinated spoofing between the defendants

and other traders, see id. at 25.

        The defendants’ efforts to poke holes in Professor Venkataraman’s analysis are

unpersuasive. They rely on an affidavit submitted by Dr. Daphne Chen, see Ex. B,

but Dr. Chen’s criticisms of Professor Venkataraman’s work ring hollow. First, Dr.

Chen takes issue with Professor Venkataraman’s episode identification methodology,

because his approach to defining spoofing episodes “does not require an execution on

the opposite-side iceberg order,” and because “it does not impose any time limitation

on the alleged spoof order.” Id. at ¶ 3. But logically, whether the defendants’ spoof

orders were successful in helping to fill their opposite-side icebergs (i.e., whether the

defendants benefitted) has no connection to whether other market participants

suffered harm; a spoof order can affect market prices even if it does not move them

far enough to benefit the spoofer. Many of the episodes presented at trial prove the

point. For instance, in the January 28, 2009 episode, Edward Bases entered dozens

of spoof orders on the buy side of the market before he pushed up the market far

enough that Mr. Chanu was able to start filling his sell order. See GX 1 at 13. And

Dr. Chen’s concern about spoof order durations fails to acknowledge that the

identified spoofing episodes are typically short, see Ex. A at 7-9, 5 or that even


        5Seemingly without appreciating the impact on this argument, Dr. Chen actually concedes
elsewhere in her affidavit that “a majority of the alleged spoof periods last less than five seconds.” Ex.
                                                   14
  Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 15 of 34 PageID #:8009




imposing time limitations does not materially change the ultimate loss calculation,

see id. at 15, 20.

        Second, Dr. Chen challenges the Unadjusted Market Loss because she sees “no

basis for th[e] assumption” that, in the absence of the defendants’ spoof orders, the

“alleged victims . . . would have executed trades for the same quantities at the ‘But

For Trade Prices’ . . . . Rather, the alleged victims might have traded at the same

price, a worse price, or a better price, or they may not have traded at all absent the

alleged spoof order.” Ex. B. at ¶ 14. But Dr. Chen appears to misunderstand the

nature of Professor Venkataraman’s analysis: the Unadjusted Market Loss is his

starting point; her criticism is precisely what Professor Venkataraman’s two

adjustment methodologies account for.

        Third, Dr. Chen claims that “Professor Venkataraman does not account for the

fact that the alleged victims or other market participants may also have benefitted

from the purported price impact of the alleged spoofs.” Id. at ¶ 15. That is true but

irrelevant. As a legal matter, losses to one party are not offset by gains to another

party, see, e.g., U.S.S.G. § 2B1.1 cmt. n.3(F)(iv), and Dr. Chen provides no economic

rationale that would support a contrary result here.

        Fourth, Dr. Chen asserts that a “standard way to measure trading gains and

losses (supported by academic literature) is to compare the price at which a trade is

executed to an estimate of the underlying security value.” Ex. B. at ¶ 16. That may



B at ¶ 22.
                                         15
  Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 16 of 34 PageID #:8010




be true, but the law is clear that, “[i]n a case involving the fraudulent inflation or

deflation in the value of a publicly traded security or commodity, the court in

determining loss may use any method that is appropriate and practicable under the

circumstances,” U.S.S.G. § 2B1.1 cmt. n.3(F)(ix), and Dr. Chen offers no cogent reason

why the methodology selected here is inappropriate. Indeed, the Sentencing

Guidelines endorse an approach similar to the one Professor Venkataraman utilized

here—i.e., using a control period to measure the impact of fraudulent manipulation

on a publicly-traded commodity’s price. See id. 6 And indeed, although Dr. Chen

disputes Professor Venkataraman’s use of the term “event study,” Ex. B at ¶ 23, her

substantive criticism of his methodology is nonsensical: “Presumably, one could look

at how prices changed after placement of a spoof order and attempt to control for

other factors that may have affected the price, but that is not what Professor

Venkataraman did. He was trying to calculate losses by comparing transactions

during an alleged spoof period with transactions during a control period.” Id. What

she suggests ought to be done and what she says Professor Venkataraman has done

are the same.

       Fifth, Dr. Chen challenges two aspects of Professor Venkataraman’s

adjustment approach. She claims, “by construction,” the presence of a spoof order in

the market “effectively means that all transactions during the period when the order



       6The method described in the Guidelines contemplates a 90-day control period, not one
measured in seconds. But the split-second nature of spoofing, combined with the futures exchange
market dynamics, makes a far shorter time period appropriate here.
                                              16
 Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 17 of 34 PageID #:8011




is resting on the market will be at inferior prices.” Id. at ¶19. This assertion is

incorrect. After a spoof order enters the market, other market participants could

continue to trade at the But-For Price so long as it remains the prevailing price or at

a better price if the market moved in their favor, just like during the control period.

In fact, Professor Venkataraman identified instances in which the “market loss

calculation is negative,” meaning that market participants were able to execute at

better prices while the defendants’ spoof orders were active. Ex. A at 14 n.28. Dr.

Chen also contends that “Professor Venkataraman does not control for differences in

quantity,” Ex. B at ¶ 20, by which she means there can be more trading in the spoof

period than in the control period, such that the total cost of trading in the former will

be overstated relative to the latter. But controlling for any difference in quantity is

fundamentally misguided because this difference is what accurately captures the

mechanism through which spoofing leads to market losses, i.e., it spurs traders to

transact at worse prices more frequently. The fact that there is more trading during

spoof periods is itself evidence of the market impact of spoofing.

      Sixth, Dr. Chen also questions Professor Venkataraman’s alternative

adjustment approach. Specifically, she claims that Professor Venkataraman “only

adjusts for the normal rate of spread crossing” and not for the normal rate of passive

“transactions that would have occurred at the best bid or offer.” Id. at ¶ 21. But if

there was a passive transaction at the same best bid or offer that existed at the time

a spoof order was placed, there would be no resulting loss. And if the best bid or offer


                                           17
  Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 18 of 34 PageID #:8012




moved, any passive fills would be included in Professor Venkataraman’s adjustment.

Dr. Chen also argues that the selection of a five-second control period is arbitrary, see

id. at ¶ 22, but Professor Venkataraman performed a sensitivity analysis and

determined that his “results are not sensitive to the duration of the pre-Spoof Order

period. In other words, comparing the rate of spread-crossing with one second or 10

seconds before the Spoof Order is placed yields similar results.” Ex. A at 21 n.35.

       Accordingly, none of Dr. Chen’s criticisms undermines the reasonableness of

Professor Venkataraman’s loss calculation, which the United States urges the Court

to adopt. 7 Given that Professor Venkataraman has modeled two approaches, yielding

results between $1,135,974 and $1,205,588, see id. at 20, 23, and to be conservative,

the United States respectfully submits that the Court should find the loss amount to

be the lower of these sums, i.e., $1,135,974, see United States v. Gumila, 879 F.3d 831,

836 (7th Cir. 2018) (approving district court’s loss calculation when more conservative

option of loss estimates was used). Moreover, in light of the joint and coordinated

nature of the defendants’ criminal conduct—whether characterized as a conspiracy

or a scheme—both defendants should be liable for the entire loss amount. The trial

evidence showed that the defendants coordinated their spoofing efforts, see, e.g., GX

1 at 7 (Vorley spoofing to help Chanu), 49 (Chanu spoofing to help Vorley), employed

strikingly similar spoofing methods, see, e.g., GX 75, discussed spoofing with one



       7  Dr. Chen also disputes Professor Venkataraman’s gain analysis. Her arguments come up
short, but because actual loss is calculable, there is no need for the Court to rely on gain as an
alternative measure of loss.
                                               18
  Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 19 of 34 PageID #:8013




another, see, e.g., GX 188, and had a shared interest in each other’s profitability, see

Tr. at 748, 754, which they furthered by spoofing, id. at 759. As such, the full extent

of each defendant’s spoofing was both reasonably foreseeable to the other defendant

and in furtherance of their jointly undertaken criminal activity. See United States v.

Aslan, 644 F.3d 526, 536–37 (7th Cir. 2011) (“With respect to the loss amount that

can be attributed to a defendant, the court must determine (1) whether the acts

resulting in the loss were in furtherance of jointly undertaken criminal activity; and

(2) whether those acts were reasonably foreseeable to the defendant in connection

with that criminal activity.”). 8

III.   Sentencing Guidelines Calculation

       The United States submits that both defendants are subject to the same

Sentencing Guidelines calculation. The base offense level is 7. See U.S.S.G.

§ 2B1.1(a)(1). On this point, the United States agrees with the PSR. See PSR ¶ 60.

       Consistent with the foregoing discussion, the United States respectfully

disagrees with the PSR that no loss enhancement applies. Id. ¶ 65. As the Seventh

Circuit has noted, any trade executed in an artificial market involves a transaction

at a skewed price, and thus any party trading on the opposite side of the market from

defendants’ genuine orders necessarily lost money. See Coscia, 866 F.3d at 801 &

n.84. Professor Venkataraman’s approach provides the Court, at a minimum, with a



       8 Even if the Court were to remove losses associated with solo spoofing by Mr. Liew, the total
loss amount would decrease by only $38,030 (bringing the final sum down to $1,097,944). See Ex. A.
at 24. Nevertheless, given that the defendants taught Mr. Liew to spoof and both coordinated and
discussed spoofing with him, his solo spoofing was reasonably foreseeable to them.
                                                 19
  Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 20 of 34 PageID #:8014




reasonable estimate of the resulting loss amount. As such, the United States submits

that the defendants’ base offense level is increased by 14, because the actual loss

amount of $1,135,974 is more than $550,000 but not greater than $1,500,000. See

U.S.S.G. § 2B1.1(b)(1)(I).

        Further, two levels are added because the offense involved 10 or more victims.

Id. § 2B1.1(b)(2)(A). On that point, the Court can rely on Professor Venkataraman’s

analysis that the market participants affected by the defendants’ scheme “include

3,741 unique traders trading through 322 unique firms.” Ex. A at 14. The United

States has provided the names of ten trading firms and banks that were negatively

impacted by the defendants’ crimes. See PSR ¶ 66. Moreover, in view of the fact that

the purpose of the scheme was to deceive other market participants, irrespective of

who they were, and the evidence that “the scheme worked” repeatedly, Vorley, 2021

WL 1057903, at *7, it is permissible for the Court to “scal[e] up the evidence,” rather

than to conclude that only the two traders from Quantlab Financial (“Quantlab”) and

Citadel Securities (“Citadel”) who testified at trial were victims of the defendants’

scheme. Gumila, 879 F.3d at 834; see also id. at 834-35 (“The judge was not required

to limit the loss calculation solely to those eight patients when evidence established

a far more sweeping overall fraudulent scheme.”). 9




        9  In a letter to the United States Probation Office, and as reflected in the PSR, the defendants
assert that the United States did not prove during trial that Quantlab or Citadel—or any other
victim—actually lost money as a result of the defendants’ scheme. See Ex. C at 1. But of course, during
trial, the United States’ objective with the Quantlab and Citadel witnesses during trial was to prove
                                                  20
  Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 21 of 34 PageID #:8015




       Finally, the United States agrees with the PSR, see PSR ¶ 71, that another two

levels are added because a substantial part of the scheme was committed from outside

the United States, and the offense otherwise involved sophisticated means and the

defendants intentionally engaged in or caused the conduct constituting sophisticated

means, see U.S.S.G. § 2B1.1(b)(10), including by layering their spoof orders to make

them appear “more genuine” or “more real,” as Mr. Liew testified at trial, Tr. at 687.

With a total offense level of 25 and criminal history category of I, the resulting

Guidelines range is 57 to 71 months of imprisonment. The United States objects to

the contrary findings and resulting Guidelines calculation in the PSR.




materiality and deception, not actual loss. The evidence of actual loss comes from Mr. Liew’s testimony
that spoofing worked, the substantial corroborating evidence showing how much faster the defendants’
iceberg orders were filled while they were spoofing, see GX 74 at 6-7, and Professor Venkataraman’s
post-trial loss analysis.

       In the defendants’ letter, they also refer to the universe of spoofing episodes that comprise the
relevant conduct as “uncharged spoofing sequences.” Ex. C. at 3. Obviously, the United States did not
charge 5,900 separate counts, but these episodes were part of the charged scheme.

        Finally, in the defendants’ letter, they assert that the United States “did not introduce any
evidence at trial, or even argue at trial, that the defendants’ alleged spoofing episodes could possibly
have impacted traders that were not using high-frequency trading algorithms.” Id. at 5 n.2. That is
not true. In fact, the evidence showed that Mr. Vorley himself was fooled by a spoofer, see GX 84 at 1-
2, and a manual trader at another bank, Michael Chan, told Mr. Liew that he thought spoof orders
placed by Mr. Chanu were real, see Tr. at 656-62. But in any event, there is no reason why a spoof
order intended to present a distorted picture of supply and demand would not equally affect manual
and algorithmic trader.
                                                  21
 Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 22 of 34 PageID #:8016




IV.   A Significant Term of Imprisonment is Warranted

      A.     The Need for the Sentence Imposed to Reflect the Seriousness
             of the Offense, Promote a Respect for the Law, and Provide Just
             Punishment for the Offense

      A significant sentence of imprisonment is necessary in this case to reflect the

seriousness of the offense, to promote respect for the law violated here, and to provide

just punishment. The defendants’ crimes directly harmed other futures traders and

caused over one million dollars in calculable loss. But of equal or greater importance,

the defendants’ actions also polluted the public marketplace. As this Court observed

in another spoofing case, offenses that involve commodity futures manipulation have

a broad and “serious” impact on financial markets, even where the impact of any one

trade is small. See United States v. Zhao, No. 18 CR 24, Sentencing Tr. (Doc. No. 74)

(“Zhao Sentencing Tr.”) at 27. This type of offense “threatens the integrity of the

financial markets because it prompts people to question the lawfulness of the conduct

and the good faith of the participants that operate the financial system and

perpetuate the kind of thought process that says this system is rigged. It’s rigged in

favor of insiders and people who know how to manipulate it. That’s the kind of crime

that calls -- you know, undermines confidence of the public in the integrity of the

markets.” Id. at 28. Further, because “so much of our economic welfare depends on

capital markets and their efficient functioning…the economy suffers tremendously”

when “people don’t have confidence in the reliability of those markets.” Id. The

sentencing court in United States v. Coscia—the first criminal spoofing case—

emphasized the same point: “well-functioning markets depend on accurate
                                          22
 Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 23 of 34 PageID #:8017




information, and that’s the information concerning supply and demand. Inaccurate

information skews the market.” No. 14 CR 551, Sentencing Tr. (Doc. No. 162) at 47.

And the sentencing court in United States v. Sarao—the only other spoofing case

where the defendant has been sentenced to date—also underscored that the

defendant’s “actions contribute to abusing the integrity of the market, which is

something that is essential to maintaining a healthy economy” and observed that the

defendant’s spoofing “has very significant economic impact. And, therefore, it’s a

serious offense.” No. 15 CR 75, Sentencing. Tr. (Doc. No. 121) at 35.

      The evidence at trial underscored why market integrity is damaged by

unlawful conduct like that of the defendants. As John Scheerer—a representative of

the CME Group, Inc. (“CME”)—testified, “you’re talking about people . . . you’re

exchanging money. So this is a very real thing, so it needs to be -- you know, everyone

needs to know that everyone is playing by the rules and that it’s a fair environment

and a fair marketplace. . . . And, you know, trading on CME, trading any product, it’s

not a game. You’re talking about a significant amount of money and impact to the

economy.” Tr. at 385. Professor Kumar Venkataraman also explained that spoofing-

like behavior, “in the long run hurts the integrity of the market because market

participants have less confidence that the market is showing them accurate prices.”

Id. at 1403. He continued:

             They also consider the risk of being cheated in the market. So
      there is a reduction in trust in financial markets, and this may cause
      some participants to reduce their participation or even entirely
      withdraw from the market. And investors who withdraw from the

                                          23
 Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 24 of 34 PageID #:8018




      market are clearly hurt by these kinds of spoofing or manipulative
      strategies, but even other investors are hurt indirectly because they
      have fewer investors to trade with, and, therefore, it affects the liquidity
      of the market.

             In other words, if false information is allowed to be presented to
      the market on a consistent manner, it affects the two important
      functions of financial markets, which is the price discovery function,
      where the market throws out prices that are informative for evaluation
      purposes, and it hurts the liquidity of the market, which is the ability
      for market participants to find counterparties easily and trade quickly
      at low cost.

Id. at 1403-04. Professor Venkataraman also emphasized the “long-term effects of

spoofing activity on financial markets” in his post-trial loss analysis:

      [T]he practice of spoofing degrades market integrity by causing a loss of
      confidence among participants. Traders factor in the risk of being
      cheated by reducing participation or withdrawing from the market,
      which has the potential to hurt market liquidity by decreasing the pool
      of available counterparties with whom to trade. False information on
      demand and supply also lower the market participant’s confidence that
      the observed futures prices are accurate. Thus, the practice of spoofing
      degrades the two primary functions of financial markets – liquidity and
      price discovery. In other words, the Spoofing Sequences have lasting
      detrimental effects far beyond the periods covered by Defendants’
      Spoofing Sequences.

Ex. A. at 26-27. Mr. Liew—the defendants’ co-conspirator—echoed the point:

“[S]poofing is bad because it just leads to market dysfunction. If everyone around

spoofs, you really can’t tell what is the market and how -- and you’re not able to form

views. And over time, you’re just going to lose money and everyone is going to get

hurt as a result of the spoofing.” Tr. at 765. And Travis Varner—a trader at Quantlab

Financial and a victim of the defendants’ crimes—described the real-world

consequences of spoofing, namely, if orders in the marketplace did not reflect true

                                           24
 Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 25 of 34 PageID #:8019




supply and demand, Quantlab’s trading models would cease to function efficiently

and Varner would want to withdraw from the market. Id. at 1761-63.

      Moreover, the defendants’ crimes were capable of harming not only the gold

and silver futures markets, but correlated markets, too. As the defendants

themselves elicited through cross-examination, the gold and silver futures markets

are closely tied to other financial markets, including currencies, see id. at 845, 1525,

and securities such as precious metals-based Exchange Traded Funds (“ETFs”), see

id. at 1693. Mr. Varner testified that the correlation can be two-way, id. at 1746,

meaning that, if gold and silver futures prices are manipulated, there could be a

corresponding artificial movement in ETF prices.

      The impact of the defendants’ crimes thus was serious, and their manner of

executing the fraud scheme was especially brazen. In short, the defendants treated

the public marketplace like their private playground. The trial evidence showed that,

when they were engaged in spoofing, the defendants flashed huge orders that more

than doubled the average visible market depth. See GX 74, 75. At certain times, the

defendants’ false orders dominated the market. On March 16, 2011, for instance, Mr.

Vorley’s spoof orders in silver comprised 74.1% of the entire order book. See GX 1 at

63. On May 11, 2011, Mr. Chanu’s spoof orders in silver were 92.6% of the order book.

See id. at 73. The defendants’ false orders amounted to $2.6 billion in just the 61 trial

focus episodes in GX 1, see GX 74 at 5, but the scheme embraced tens of thousands of

spoof orders over five years, see GX 75 at 2, 4; see also Ex. A at 6 (42,270 orders).


                                           25
 Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 26 of 34 PageID #:8020




Because each order fraudulently misrepresented the defendants’ intent to trade, that

equates to tens of thousands of individual, separate crimes.

      The duration of the defendants’ scheme is especially noteworthy. As the Court

recognized in another multiyear spoofing case, the duration of criminal activity is an

aggravating factor. See Zhao Sentencing Tr. at 28 (“Here there are some additional

aggravating factors; most centrally the duration of this offense. You know, this wasn’t

Mr. Zhao making a bad decision on one or two days. This was a sustained course of

conduct over a period of almost four years.”). The defendants’ e-communications

corroborate both how accustomed they were to spoofing, see e.g., GX 20 (“classic”), and

how cavalier they were about their market manipulation, see, e.g., GX 85 (“that does

show u how easy it is to manipulate it sometimes” “yeah yeah of course”).

      The defendants’ crimes were rooted in greed and a sense of impunity. These

were not crimes born of desperation, like some economic offenses. The defendants

were handsomely compensated by Deutsche Bank and, in fact, the defendants elicited

during trial that the charged conspiracy period was an especially good time to trade

gold and silver. See Tr. at 816. They cheated and defrauded other traders to make

more money, and because they apparently believed they could get away with it. In

Mr. Vorley’s case, specifically, his sense of impunity persisted even when his employer

questioned his trading practices in 2015, and Mr. Vorley blatantly lied in an effort to

avoid consequences.




                                          26
 Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 27 of 34 PageID #:8021




      B.     The Need to Afford Adequate Deterrence

      The United States acknowledges that there is little need to specifically deter

these defendants from committing trading crimes in the future. But it is critical that

the sentence imposed by the Court serve as a general deterrent to others who may be

engaged in, or considering whether to engage in, this type of offense. Market

manipulation, whether through spoofing or otherwise, is difficult and costly to detect

and prosecute. Would-be manipulators know this and likely consider the low

prospects of apprehension in deciding whether to engage in abusive trading practices.

See United States v. Brown, 880 F.3d 399, 405 (7th Cir. 2018), citing United States v.

Goffer, 721 F.3d 113, 132 (2d Cir. 2013) (noting that “high sentences” were necessary

to alter the calculus “that insider trading ‘was a game worth playing’”); see also

United States v. Gupta, 904 F. Supp. 2d 349, 355 (S.D.N.Y. 2012) (observing that,

where a crime is hard to detect, “others similarly situated to the defendant must

therefore be made to understand that when you get caught, you go to jail”). Therefore,

a significant sentence for Mr. Vorley and Mr. Chanu is necessary to alter the calculus

for other traders in the industry. See United States v. Fechete, 497 Fed. Appx. 626

(7th Cir. 2012) (affirming 262-month sentence for wire fraud, recognizing that the

“type of fraud committed by Fechete was difficult to detect and difficult to prosecute,

necessitating a higher sentence for general deterrence purposes”).

      The United States opposes, in the strongest possible terms, the PSR’s

recommendation of, effectively, no term of imprisonment. The CME is the world’s

largest financial derivatives exchange. It is a critical part of the U.S. and global
                                        27
 Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 28 of 34 PageID #:8022




financial systems. If traders can manipulate the CME with impunity, be convicted at

trial, and still get away scot-free, it will be open season on the U.S. financial markets,

and criminal enforcement efforts will decline precipitously. These types of crimes are

incredibly time- and resource-consuming for the United States to prosecute, as the

Court heard at trial, see Tr. at 1524—not to mention the barrage of baseless character

attacks to which the prosecution team was subjected in this case, see Vorley, 2021 WL

1057903, at *33 (observing that the defendants “can find fault with any action the

government takes”). If hard-won trial convictions are not met with serious sentences,

there is a real risk that market manipulation crimes will not be prosecuted. That may

be good for fraudsters, but the reallocation of prosecutorial resources away from white

collar crime cannot be a socially-desirable result.

      Moreover, as a practical matter, a sentence here that does not include a

substantial term of imprisonment will create a significant risk that other defendants

will not accept responsibility for their conduct. As this Court has recognized

previously, there is societal value to broadcasting “as part of the public message” in

a criminal sentencing that “people do need to do the right thing. They do need to

cooperate with law enforcement and investigations, and doing so will be rewarded.

And that’s an appropriate part of the message that [a] sentence has to send, along

with the message that this doesn’t erase the fact that serious misconduct was

committed, and that requires serious consequences.” Zhao Sentencing Tr. at 30. But

if Mr. Vorley can defraud other traders for years, lie to his employer when caught,


                                           28
 Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 29 of 34 PageID #:8023




submit a non-credible affidavit to the Court during the course of his criminal

prosecution, fight tooth-and-nail every step of the way, lose at trial, and still receive

a slap on the wrist, why would anyone ever plead guilty, much less cooperate?

      The United States recognizes that the Guidelines provide that, in some cases

involving “relatively small loss amounts suffered by a relatively large number of

victims . . . . a downward departure may be warranted.” U.S.S.G. § 2B1.1 comment,

n.21(C). But nearly every market manipulation case involves diffuse losses. That is

precisely why criminal enforcement, and meaningful sentences, are necessary. The

harms are diffuse, and because financial markets tend to be anonymous, victims

typically lack the information and means to pursue redress themselves. In any event,

even a modest departure—or more appropriately, a sentence at the lower end of the

applicable Guidelines range of 57-71 months, as the United States advocates—should

result in a meaningful term of incarceration, not no imprisonment, as the PSR

recommends. The inappropriateness of the outcome recommended by the PSR is

compounded by the fact that, absent a period of imprisonment, the defendants will

effectively suffer no consequences other than reputational harm and disruptions to

their lives that are not at all inappropriate for people who have been convicted of

serious crimes. Their restitution obligations have been resolved by Deutsche Bank’s

deferred prosecution agreement with the United States, there will be no forfeiture of

their assets, whatever Guidelines fine may be imposed will not materially impact at

least Mr. Vorley’s finances, see PSR ¶ 107 (reflecting Vorley’s net worth), and because


                                           29
 Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 30 of 34 PageID #:8024




they are not U.S. citizens, even the usual collateral consequences of conviction are

inapplicable to them.

      In short, a serious crime merits serious treatment. To sentence these

defendants to anywhere near what the PSR recommends risks creating the

impression of a two-tiered justice system where well-heeled defendants are not held

to account, and will embolden other fraudsters and manipulators to wreak havoc on

the U.S. financial markets.

      C.     The Need to Avoid Unwanted Sentencing Disparities

      To date, only one other non-cooperating defendant, Michael Coscia, has been

sentenced in a spoofing case. Like Mr. Vorley and Mr. Chanu, Mr. Coscia also was

convicted in a one-million-dollar spoofing scheme after a jury trial in this District.

See United States v. Coscia, No. 14 CR 551, Sentencing Tr. (Doc. No. 162) (“Coscia

Sentencing Tr.”) at 17. The court determined the applicable Guidelines range to be

70 to 87 months and sentenced Mr. Coscia to 36 months of imprisonment. Id. at 50.

To be sure, there were aggravating factors in Mr. Coscia’s case that are not present

here—notably, that the sentencing court found that Mr. Coscia testified falsely in his

own defense at trial and applied an obstruction enhancement. Id. at 21-22. There also

was a more direct connection between Mr. Coscia’s spoofing profits and his own

personal gain, id. at 47-48, although there certainly was testimony in this case from

Mr. Liew that Deutsche Bank traders spoofed to make money, see, e.g., Tr. at 723

(“spoofing was just one of the tools that we employed to help to get a better price, and

with a better price, we get better profits”), keep their high-paying jobs, id. at 706-07,
                                           30
 Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 31 of 34 PageID #:8025




and boost their bonuses, id. at 759. And of course, there was significant evidence that

the defendants’ spoofing did increase their profits. See GX 74 at 6-7.

      There also were important mitigating factors in Mr. Coscia’s case that are

absent here, including Mr. Coscia’s age and health, id. at 49, that Mr. Coscia’s conduct

spanned only ten weeks (as opposed to five years), id. at 29, and that Mr. Coscia

showed some modicum of remorse and acceptance of responsibility at sentencing, id.

at 49-50. And of course, the conduct at issue here was more serious than Mr. Coscia’s

in certain respects. Most significantly, the crimes in this case involved coordination

between multiple highly-paid traders at a major international bank over several

years, as well as false orders totaling nearly $75 billion. See Ex. A at 6. Moreover, the

trial evidence clearly showed that Mr. Vorley lied to his employer when questioned

about his unlawful trading practices, and Mr. Chanu openly joked with a co-

conspirator (Mr. Bases) about their market manipulation. In connection with a

pretrial motion, Mr. Vorley also submitted an affidavit to this Court, which the Court

found not to be credible in various respects. See Mem. Opinion & Ord. (Doc. No. 185)

at 5 n.4 & 14 n.8. And both defendants’ trial strategies included maligning their

victims as “sharks” and “parasites.” For those reasons, the government believes the

conduct in this case merits a higher sentence than Mr. Coscia received. That said, a

sentence at the top of the applicable Guidelines range here (i.e., 71 months) would be

nearly double Mr. Coscia’s sentence and likely higher than necessary to accomplish




                                           31
  Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 32 of 34 PageID #:8026




the purposes of sentencing.

        Also relevant to the need to avoid unwarranted disparities is the Court’s

sentencing last year of Jiongsheng “Jim” Zhao. As the Court may recall, Mr. Zhao was

engaged in a four-year spoofing scheme that caused $464,300 in loss to other market

participants but netted him only $21,000. See Zhao Sentencing Tr. at 5, 33. Mr. Zhao

pleaded guilty and cooperated with the government’s investigation, which the Court

described as the “principal mitigating factor.” Id. at 29-30. Mr. Zhao had spent 302

days in custody, including in conditions that were “particularly harsh” while awaiting

extradition from Australia, id. at 32-33, and the Court sentenced him to time served,

id. at 35. It would be striking for Mr. Vorley and Mr. Chanu—whose crimes lasted

longer and resulted in greater harm, and who neither accepted responsibility nor

cooperated—not to receive significantly longer custodial sentences than Mr. Zhao. 10

        D.     Restitution

        Restitution is mandatory in this case. See 18 U.S.C. § 3663A. However,

pursuant to a deferred prosecution agreement entered into between the United States

and Deutsche Bank, Deutsche Bank has already paid into an escrow account the full

amount of money necessary to compensate any and all victims in this case, and the

United States is administering these payments. As such, and because victims cannot




        10 For the Court’s reference, the defendants’ co-conspirator, Mr. Liew, is currently scheduled
to be sentenced by the Honorable Charles R. Norgle on September 14, 2021. Mr. Liew’s plea agreement
reflects the parties’ agreement that his total offense level under the Guidelines is 17, and he faces an
advisory sentencing range of 24 to 30 months (before any motion the United States may file under
Section 5K1.1 of the Guidelines).
                                                  32
 Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 33 of 34 PageID #:8027




be made whole twice, the defendants’ restitution obligation has been fully satisfied.

V.    Conclusion

      For the foregoing reasons, the government seeks a sentence of imprisonment

at the lower end of the applicable Guidelines range (57 to 71 months) for each

defendant.


                                   Respectfully submitted,

                                   JOSEPH BEEMSTERBOER
                                   Principal Deputy Chief
                                   Criminal Division, Fraud Section
                                   U.S. Department of Justice

                          By:      /s/ Avi Perry
                                   Brian Young, Deputy Chief
                                   Avi Perry, Acting Principal Assistant Chief
                                   Leslie S. Garthwaite, Trial Attorney
                                   Criminal Division, Fraud Section
                                   U.S. Department of Justice
                                   Telephone: (202) 616-4619
                                   Email: avi.perry@usdoj.gov




                                         33
 Case: 1:18-cr-00035 Document #: 383 Filed: 05/21/21 Page 34 of 34 PageID #:8028




                          CERTIFICATE OF SERVICE

      I certify that by electronically filing a copy of the foregoing sentencing
memorandum through the court’s electronic docketing system on May 21, 2021, I
caused the motion to be filed on the defendants’ counsel of record, who are ECF Filing
Users and are served electronically by the Notice of Docket Activity.

                                 /s/ Leslie S. Garthwaite
                                 Leslie S. Garthwaite
                                 Trial Attorney, Fraud Section




                                         34
